DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikura et al. (US 2018/0313961 A12; pub. Nov. 1, 2018).
Regarding claim 1, Ushikura et al. disclose in a first embodiment: a radiation detector (fig.19) comprising: a substrate (fig.19 item 16) in which a plurality of pixels  that accumulate electric charges generated in response to light converted from radiation are formed in a pixel region of a first surface of a flexible base material (fig.19 item 14) and a conversion layer (fig.19 item 30) that is provided outside the terminal region on the first surface of the base material to convert the radiation into light; a first reinforcing substrate (fig.19 item 37, para. [0121], [0170]) that is provided on a surface of the conversion layer opposite to a surface on a substrate side and has a higher stiffness than the base material; and a second reinforcing substrate (fig.19 item 36) that is provided on a second surface of the base material opposite to the first surface to cover a surface larger than the first reinforcing substrate. In the first embodiment Ushikura et al. are silent about: a terminal region of the first surface is provided with a terminal for electrically connecting a cable.
In a further embodiment, Ushikura et al. disclose: a terminal region (fig.9 item 112) of the first surface is provided with a terminal for electrically connecting a cable motivated by the benefits for signaling lines (Ushikura et al. 
In light of the benefits for signaling lines as taught by Ushikura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Ushikura et al.
Regarding claim 6, Ushikura et al. disclose: the second reinforcing substrate has a higher stiffness than the base material (para. [0086], [0155]).
Regarding claim 7, Ushikura et al. disclose: at least one of the first reinforcing substrate or the second reinforcing substrate is a reinforcing substrate using a material having a bending modulus of elasticity of 1,000 MPa or more and 2,500 MPa or less (para. [0086] teaches a polyethylene terephthalate same material as described in para. [0014]-[0016] of the specification).
Regarding claim 8, Ushikura et al. disclose: at least one of the first reinforcing substrate or the second reinforcing substrate contains a material having a yield point (para. [0086] teaches a polyethylene terephthalate same material as described in para. [0014]-[0016] of the specification).
Regarding claim 9, Ushikura et al. disclose: the material having the yield point is at least one of polycarbonate or polyethylene terephthalate (para. [0086] teaches a polyethylene terephthalate).
Regarding claim 10, Ushikura et al. disclose: a ratio of a coefficient of thermal expansion of the first reinforcing substrate to a coefficient of thermal expansion of the conversion layer is 0.5 or more and 2 or less (para. [0086] teaches a polyethylene terephthalate same material as described in para. [0014]-[0016] of the specification).
Regarding claim 11, Ushikura et al. disclose: the first reinforcing substrate has a coefficient of thermal expansion of 30 ppm/K or more and 80 ppm/K or less (para. [0086] teaches a polyethylene terephthalate same material as described in para. [0014]-[0016] of the specification).
Regarding claim 12, Ushikura et al. disclose: a size of the second surface of the base material (fig.19 item 14) is larger than a size of a surface of the second reinforcing substrate (fig.19 item 36) facing the second surface.
Regarding claim 13, Ushikura et al. disclose: the second reinforcing substrate has a plurality of layers laminated in a lamination direction to be laminated on the substrate, and a size of some of the (para. [0075] teaches the substrate is thin and may be less than .01mm; para. [0079] the reinforcement substrates can be a polyethylene terephthalate; para. [0080] teaches a multilayers PET; para. [0155] teaches the reinforcements may have different thickness; therefore, one of ordinary skill can use the teaches from the para. to have second reinforcing substrate has a plurality of layers laminated in a lamination direction to be laminated on the substrate, and a size of some of the plurality of layers is larger than a size of the second surface).
Regarding claim 14, Ushikura et al. disclose: a size of the second surface of the base material is smaller than a size of a surface of the second reinforcing substrate facing the second surface (the claim is rejected on the same basis as claim 13).
Regarding claim 15, Ushikura et al. disclose: at least a part of an end part of the base material (fig.19 item 14) is located outside an end part of the second reinforcing substrate (fig.19 item 36).
Regarding claim 17, Ushikura et al. disclose: the base material satisfies at least one of a heat shrinkage percentage of 0.5% or less at 400°C or a modulus of elasticity of 1 GPa or more at 500°C at a thickness of 25 um (para. [0075] teaches XENOMAX same material as described in para. [0052] of specification).
Regarding claim 18, Ushikura et al. disclose: a control unit (fig.1 item 100) that outputs a control signal for reading out the electric charges accumulated in the plurality of pixels; and a circuit unit (fig.5 item 110) that is electrically connected to the radiation detector by the cable to read out the electric charges from the plurality of pixels in response to the control signal.
Regarding claim 19, Ushikura et al. disclose: a housing (fig.5 item 120) that has an irradiation surface to be irradiated with radiation and houses the radiation detector in a state where the substrate among the substrate and the conversion layer in the radiation detector faces the irradiation surface.
Regarding claim 20, Ushikura et al. disclose: a method of manufacturing a radiographic imaging apparatus, the method comprising: providing a flexible base material on a support body and forming a substrate in which a plurality of pixels that accumulate electric charges generated in response to (the claim contains the same substantive limitations as claim 1, the claim is therefore allowed on the same basis).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ushikura et al. (US 2018/0313961 A12; pub. Nov. 1, 2018) in view of Shigeta et al. (US 2017/0146671 A1; pub. May 25, 2017).
Regarding claim 16, Ushikura et al. disclose: a buffer layer that is provided between the substrate and the conversion layer (para. [0178]). Ushikura et al. are silent about: the buffer layer buffers a difference between a coefficient of thermal expansion of the conversion layer and a coefficient of thermal expansion of the substrate.
In a similar field of endeavor, Shigeta et al. disclose: the buffer layer buffers a difference between a coefficient of thermal expansion of the conversion layer and a coefficient of thermal expansion of the substrate (para. [0015] teaches a polyimide layer between the substrate and the conversion, the material is similar to that described in para. [0052]) motivated by the benefits for a detector which is capable of utilizing light emitted by a phosphor at a high efficiency (Shigeta et al. para. [0008]).
In light of the benefits for a detector which is capable of utilizing light emitted by a phosphor at a high efficiency as taught by Shigeta et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the polyimide layer of Shigeta et al. between the substrate and conversion layers of Ushikura et al.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to teach, disclose, suggest or make obvious: the terminal region includes a first region covered with the first reinforcing substrate and a second region not covered with the first reinforcing substrate.
Regarding claim 3, the claim is objected because it dependence to claim 2.
Regarding claim 4, the claim is objected because it dependence to claim 2.
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: the first reinforcing substrate is provided with a cutout part at a position corresponding to the terminal region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884